ERVIN, Justice
(dissenting):
It appears to me that there should have been no denial as a matter of law of the widow’s claim for death benefits in view of the J.I.C.’s finding of a causal relation of the employee’s death to the industrial accident and the majority opinion’s correction of the erroneous conclusions of the J. I.C. and the Commission. Emphasis should have been placed upon the “probability of death of the injured employee” as a special circumstance (Section 440.20(10), F.S.) in passing upon the widow’s claim by an appropriate evidentiary finding.